Mitchell, J.
I concur in the result, but do not assent to the first ground upon which it is held that the first objection to the assessment was not established by the evidence. The order of the council referred to the board of public works merely the matter of “grading” Rice street. The report of the board to the council, as appears on its face, relates solely to the matter of “grading.” I do not think there is any presumption that the plan or profile of the work transmitted by the board to the council, and accompanying their report, included anything more than the matter referred to them, and to which their report refers, to wit, the “grading;” and in my judgment “grading” does not include “macadamizing.” I would, therefore, place the decision of this point exclusively upon the second ground, viz., that the approval of the award by the council gave the board authority to do the work.